Battee, J. Sam Rennau, Dash Jones, Jim Shinup and Bud Deweise were indicted by a grand jury of Lee county for a violation of section 3421 of Sandels & Hill’s Digest, committed on the 24th day of September, 1903, by placing a seine in the St. Francis river, and taking fish therefrom by means thereof, and were convicted and fined. The section of the Digest under which they were indicted was amended on the 26th of June, 1897, and Leé county was exempted from the operation thereof. So the act of which defendants were accused was no offense, and they were not subject to indictment. Mondschein v. State, 55 Ark. 389. Judgment reversed, and indictment dismissed.